Winslow, C. J.
An employee of a manufacturing concern was seated on a large piece of rubber in a room in the factory at the noon hour eating his lunch, in accordance with a long existing custom known by and tacitly consented to by his employer, when a large pile of crude rubber near him unexpectedly fell on him, breaking his leg. The question presented in this case is whether he was at the time of the accident performing service “growing out of and incidental to his employment” within the meaning of sec. 2394 — 3, Stats, (the Workmen’s Compensation Act).
This question must be answered in the affirmative on the authority of Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998.
By the Court. — Judgment affirmed, with costs against appellant in favor of respondent Macaluso.